Citation Nr: 0911184	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  04-38 281	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals' July 14, 2004 decision.  


(The issue of whether the RO committed CUE in its June 2000 
rating decision is addressed in a separate Board decision)


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran, also referred to as the moving party in this 
action, served on active duty from January 1966 to January 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) following the receipt in October 2004 of the moving 
party's September 2004 Statement in Support of Claim form (VA 
Form 21-4138) alleging CUE in a July 14, 2004 Board decision 
that decided: (1) that a timely substantive appeal was not 
filed as to a June 2000 Regional Office (RO) rating decision 
evaluating service-connected post-traumatic stress disorder 
(PTSD) as 30 percent disabling prior to October 21, 1996; (2) 
that the Veteran was not entitled to a rating higher than 30 
percent for PTSD prior to October 21, 1996.  

In March 2008, the United States Court of Appeals for 
Veterans Claims (the Court) affirmed the Board's July 2004 
decision that a timely substantive appeal was not filed as to 
a June 2000 RO rating decision evaluating PTSD as 30 percent 
disabling prior to October 21, 1996, and that the Veteran was 
not entitled to a rating higher than 30 percent for PTSD 
prior to October 21, 1996.

(In the reasons and bases of the July 2004 Board decision, 
the Board also found that the Veteran had not raised a valid 
claim of CUE in the RO's June 2000 rating decision.  This 
finding was vacated and remanded by the Court in March 2008, 
and is the issue addressed in a separate Board decision.)

In a June 2008 letter, VA informed the Veteran that the 
attorney who had represented him before the Court was 
retiring from legal practice before VA, and instructed him 
that he could represent himself or appoint a veterans service 
organization or a different attorney as representative.  VA 
advised the Veteran that, if he did not respond within 30 
days, it would assume he wanted to represent himself.  In 
August 2008, the Veteran's attorney withdrew from 
representing the Veteran.  In October 2008, the Board 
received from the Veteran a letter indicating his address and 
telephone number had changed, but not referring to the issue 
of his representation; therefore, the Board considers the 
Veteran to be representing himself on this motion.


FINDINGS OF FACT

1.  A July 14, 2004 Board decision found that a timely 
substantive appeal was not filed as to a June 2000 RO rating 
decision evaluating service-connected PTSD as 30 percent 
disabling prior to October 21, 1996, and that the Veteran was 
not entitled to a rating higher than 30 percent for PTSD 
prior to October 21, 1996.  

2.  In March 2008, the Court affirmed the Board's July 2004 
decision that a timely substantive appeal was not filed as to 
a June 2000 RO rating decision evaluating PTSD as 30 percent 
disabling prior to October 21, 1996, and that the Veteran was 
not entitled to a rating higher than 30 percent for PTSD 
prior to October 21, 1996.

3.  That portion of the Board's July 2004 decision that was 
vacated and remanded by the Court (that the Veteran had not 
raised a valid claim of CUE in the RO's June 2000 rating 
decision) is still open to direct review.


CONCLUSIONS OF LAW

1.  The Board's July 2004 decision - that a timely 
substantive appeal was not filed as to a June 2000 RO rating 
decision evaluating service-connected PTSD as 30 percent 
disabling prior to October 21, 1996, and that the Veteran was 
not entitled to a rating higher than 30 percent for PTSD 
prior to October 21, 1996 - was a decision on issues that 
were subsequently decided by a court of competent 
jurisdiction; therefore, these issues are not subject to 
revision on the basis of CUE.  38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. § 20.1400(b)(1),(2) (2008).

2.  That portion of the Board's July 2004 decision that was 
vacated and remanded by the Court (that the Veteran had not 
raised a valid claim of CUE in the RO's June 2000 rating 
decision), being open to direct review, is not subject to 
revision on the basis of CUE.  38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. §§ 20.1400(a), 20.1401(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) is 
inapplicable to CUE claims.  Livesay v. Principi, 15 Vet. 
App. 165 (2001) (en banc).  As such there is no further 
evidence to be developed and no additional actions required 
to comply with the VCAA.

CUE Legal Authority

Under 38 U.S.C.A. § 7111, the Board has been granted the 
authority to revise a prior decision of the Board on the 
grounds of CUE.  A claim requesting review under this statute 
may be filed at any time after the underlying decision is 
made.  Pursuant to an opinion of the VA General Counsel, 
VAOPGCPREC 1-98, the Board's authority applies to any claim 
pending on or filed after the date of enactment of the 
statute, November 21, 1997.  See 38 C.F.R. § 20.1400.  The 
moving party's motion for review or revision was filed with 
the Board in October 2004. 

The statute and implementing regulations provide that a 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  A request for 
revision of a Board decision based on CUE may be instituted 
by the Board on its own motion or upon request of the 
claimant.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400. 

A motion for revision of a prior Board decision based on CUE 
must be in writing, and must be signed by the moving party or 
that party's representative.  The motion must include the 
name of the veteran; the name of the moving party, if other 
than the veteran; the applicable Department of Veterans 
Affairs file number; and, the date of the Board decision to 
which the motion relates.  If the applicable decision 
involved more than one issue on appeal, the motion must 
identify the specific issue, or issues, to which the motion 
pertains.  38 C.F.R. § 20.1404(a).

The moving party must "set forth clearly and specifically 
the alleged clear and unmistakable error, or errors, of fact 
or law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Nonspecific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement" to set forth clearly and specifically the 
alleged CUE in a Board decision.  38 C.F.R. § 20.1404(b).   

In the implementing regulation, CUE is defined as:

a very specific and rare kind of error, of fact or 
law, that when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result 
would have been manifestly different but for the 
error.  Generally, either the correct facts, as 
they were known at the time, were not before the 
Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied.  

38 C.F.R. § 20.1403(a).  

The evidence to be reviewed for CUE in a prior Board decision 
must be based on the record and the law that existed when 
that decision was made.  For a Board decision issued on or 
after July 21, 1992, the record to be reviewed includes 
relevant documents possessed by VA not later than 90 days 
before such record was transferred to the Board for review in 
reaching that decision, provided that the documents could 
reasonably be expected to be part of the record.  38 C.F.R. 
§ 20.1403(b).  To warrant revision of a Board decision on the 
grounds of CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not CUE are: (1) Changed diagnosis.  A 
new medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision.  (2) Duty to assist.  The 
Secretary's failure to fulfill the duty to assist. 
(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
CUE does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).

Analysis of CUE Motion

In July 1981, the RO denied the Veteran's claim for service 
connection for PTSD.  In a May 2000 decision, the Board found 
that this rating decision contained CUE, and granted service 
connection for PTSD, effective October 8, 1980.  In June 
2000, the RO implemented the Board's decision granting 
service connection for PTSD, and assigned a 30 percent 
initial rating effective October 8, 1980, and a 100 percent 
initial rating effective October 21, 1996.

After the Veteran disagreed with the assignment of a 30 
percent rating from October 8, 1980 to October 21, 1996, the 
RO issued a July 2001 statement of the case (SOC).  The 
Veteran then filed an April 2002 Appeal to Board of Veterans 
Appeals form (VA Form 9) as an attempted substantive appeal 
in response to the July 2001 SOC.

In a May 2002 rating decision, the RO found that the April 
2002 VA Form 9 was not a timely substantive appeal as to the 
June 2000 RO decision, and that no timely substantive appeal 
had been filed in response to the July 2001 SOC.  The RO also 
confirmed and continued the 30 percent rating assigned for 
PTSD prior to October 21, 1996.

In a July 14, 2004 decision, the Board found that a timely 
substantive appeal was not filed as to a June 2000 RO rating 
decision evaluating service-connected PTSD as 30 percent 
disabling prior to October 21, 1996, and that the Veteran was 
not entitled to a rating higher than 30 percent for PTSD 
prior to October 21, 1996.  In reaching its decision on these 
two issues, in the July 2004 decision the Board reasoned that 
there was no other basis for an earlier effective date for 
the 100 percent rating, to include a finding of CUE in the 
June 2000 decision.  The Board reasoned that, to the extent 
that the April 2002 VA Form 9 was a petition to reopen the 
claim for a rating higher than 30 percent for PTSD from 
October 8, 1980 to October 21, 1996, such a petition to 
reopen could not provide the basis for an earlier effective 
date because the effective date of that award could be no 
earlier than the April 2002 date of the petition to reopen.  

In a March 2008 decision, the Court affirmed the Board's July 
2004 decision that a timely substantive appeal was not filed 
as to a June 2000 RO rating decision evaluating PTSD as 30 
percent disabling prior to October 21, 1996, and that the 
Veteran was not entitled to a rating higher than 30 percent 
for PTSD prior to October 21, 1996.  In its March 2008 
decision, the Court affirmed the Board's finding that, even 
if the April 2002 VA Form 9 were a petition to reopen, it 
could not provide the basis for an earlier effective date 
because the effective date of that award could be no earlier 
than the April 2002 date of the petition to reopen.  See 
Randall v. Peake, No. 05-1821 (citing Leonard v. Principi, 17 
Vet. App. 447,451 (2004) and Lapier v. Brown, 5 Vet. App. 
215, 217 (1993)).  The Court also found that, if the 
Veteran's April 2002 VA Form 9 was a claim for an earlier 
effective date for the 100 percent rating for PTSD, it would 
fail because VA cannot adjudicate a freestanding claim for an 
earlier effective date in order to overcome the finality of 
an unappealed RO decision.  See Randall v. Peake (citing Rudd 
v. Nicholson, 
20 Vet. App. 296, 299-300 (2006)).

In a July 14, 2004 decision, the Board also found that the 
Veteran had not made a valid claim of CUE with regard to the 
June 2000 rating decision.  This finding was vacated and 
remanded by the Court in a March 2008 decision because the 
Board had failed to support its conclusion with any 
supporting analysis.  The question of whether there was CUE 
in the June 2000 rating decision is the issue currently being 
addressed in a separate Board decision; therefore, that 
portion of the Board's July 2004 decision that was vacated 
and remanded by the Court (that the Veteran had not raised a 
valid claim of CUE in the RO's June 2000 rating decision) is 
still open to direct review.  

In his October 2004 CUE motion, the Veteran argued that he 
was entitled to a rating higher than 30 percent from October 
8, 1980, and also noted that he did not receive a statement 
of the case until a year after his NOD was filed.  Thus, the 
Veteran appeared to indicate that his CUE motion pertains to 
both of the issues decided in the Board's July 2004 decision.  
The Veteran also complied with the other pleading 
requirements of 38 C.F.R. § 1404(a).  The Board must 
nevertheless deny this CUE motion for the following reasons.

38 C.F.R. § 20.1400(b)(1),(2) provide that Board decisions on 
issues which have been appealed to and decided by a Court of 
competent jurisdiction, or which were subsequently decided by 
a Court of competent jurisdiction, are not subject to 
revision on grounds of CUE.  In this case, after the 
Veteran's October 2004 motion for revision of the Board's 
July 2004 decision based on CUE, the Court, in March 2008, 
decided each of the issues that were addressed in the Board's 
July 2004 decision, namely, 1) that a timely substantive 
appeal was not filed as to a June 2000 RO rating decision 
evaluating service-connected PTSD as 30 percent disabling 
prior to October 21, 1996, and 2) that the Veteran was not 
entitled to a rating higher than 30 percent for PTSD prior to 
October 21, 1996.  Thus, these issues are not subject to 
revision on grounds of CUE because they were subsequently 
decided by a court of competent jurisdiction.  See 38 C.F.R. 
§ 1400(b)(1),(2).

In addition, 38 C.F.R. § 20.1400(a),(b) provide that only 
"final Board decisions" are subject to revision on grounds 
of CUE.  See also 38 C.F.R. § 20.1401(a) (defining "final 
decision" as one which was appealable under Chapter 72 of 
the U.S. Code).  The Court has interpreted this regulation to 
mean that a CUE claim "cannot lie as to a decision that is 
still open to direct review."  May v. Nicholson, 19 Vet. 
App. 310, 317 (2005).  The Board's July 2004 decision finding 
that the Veteran had not raised a valid claim of CUE in the 
RO's June 2000 rating decision assigning a rating of 30 
percent for PTSD from October 8, 1980 to October 21, 1996 is 
not a final decision because it was subsequently vacated and 
remanded by the Court and is currently before the Board 
(addressed in a separate Board decision).  Therefore, a CUE 
claim cannot lie as to the vacated and remanded portion of 
the Board's July 2004 decision on the question of CUE in the 
RO's June 2000 rating decision assigning a rating of 30 
percent for PTSD from October 8, 1980 to October 21, 1996.  

For the foregoing reasons, as each of the issues addressed in 
the Board's July 2004 decision were appealed to, and were 
subsequently decided by, the Court, the Board's July 2004 
decision on these issues is not subject to revision on 
grounds of CUE.  Moreover, as to the vacated and remanded 
portion of the July 2004 decision that found that the Veteran 
did not raise a valid claim of CUE in the June 2000 RO rating 
decision, there is no final Board decision subject to 
revision on grounds of CUE.  Accordingly, the October 2004 
CUE motion is without legal basis, and must be denied.


ORDER

The motion for reversal or revision of the July 2004 Board 
decision on the grounds of CUE is denied. 


                       
____________________________________________
	J. Parker
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



